Citation Nr: 0312144	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-40 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include service connection for psychiatric 
impairment as an undiagnosed illness.

2.  Entitlement to service connection for a back disorder, to 
include service connection for back impairment as an 
undiagnosed illness.

3.  Entitlement to service connection for a nasal disorder, 
to include service connection for nasal impairment as an 
undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, 
claimed as psoriasis and left foot fungus, to include service 
connection for skin problems as an undiagnosed illness.

5.  Entitlement to service connection for a disorder 
manifested by headaches, to include service connection for 
headaches as an undiagnosed illness.

6.  Service connection for a disorder of the joints, to 
include service connection for joint disability as an 
undiagnosed illness.

7.  Entitlement to an increased rating for conjunctivitis, 
currently evaluated as 10 percent disabling, from an original 
grant of service connection.

8.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, from an original grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The record reflects that the veteran served on active duty in 
the Army National Guard of Puerto Rico from April 1983 to 
August 1983, and from January 1991 to July 1991.  The latter 
period of active duty included 6 months and 26 days of 
service in the Persian Gulf during Operation Desert 
Storm/Shield.

This case first came before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 1998, the Board remanded 
this case in order to obtain additional evidence.  In March 
2003, the Board advised him that it would consider additional 
aspects of his various claims for service connection that had 
not been considered by the RO; the veteran thereafter 
indicated that he had no further evidence or argument to 
present.  The case, accordingly, is again before the Board 
for appellate review. 

The issues of entitlement to service connection for a 
psychiatric disorder, to include service connection for 
psychiatric impairment as an undiagnosed illness; entitlement 
to service connection for a back disorder, to include service 
connection for back impairment as an undiagnosed illness; 
entitlement to service connection for a nasal disorder, to 
include service connection for nasal impairment as an 
undiagnosed illness; entitlement to service connection for a 
skin disorder, claimed as psoriasis and left foot fungus, to 
include service connection for skin problems as an 
undiagnosed illness; entitlement to service connection for a 
disorder manifested by headaches, to include service 
connection for headaches as an undiagnosed illness; and 
entitlement to service connection for a disorder of the 
joints, to include service connection for joint disability as 
an undiagnosed illness, are the subjects of the REMAND 
section of this decision, set forth below.

A personal hearing was held in May 1998 before the 
undersigned Veterans Law Judge, sitting at the RO in San 
Juan.


FINDINGS OF FACT

1.  Trachomatous conjunctivitis has not been shown at any 
time since July 29, 1991.

2.  Since July 29, 1991, bilateral hearing loss has been 
manifested by hearing impairment no more severe than that 
exemplified by the assignment of Level I for each ear under 
38 C.F.R. § 4.85. 




CONCLUSIONS OF LAW

1.  The criteria for an increased rating above 10 percent 
since July 29, 1991, for conjunctivitis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 
4.2, 4.7, 4.84a, Diagnostic Codes 6017, 6018 (2002).

2.  The criteria for an increased (compensable) evaluation 
since July 29, 1991, for bilateral hearing loss are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 
4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
applications for increased ratings for conjunctivitis and 
bilateral hearing loss.  The veteran has been advised of the 
applicable laws and regulations, and of the evidence needed 
to substantiate his claim, by the Statement of the Case and 
Supplemental Statement of the Case issued in the development 
of this appeal.  In particular, the Supplemental Statement of 
the Case, issued in September 2002, notified him of the 
specific regulatory provisions of the VCAA.  In addition, he 
was notified by VA, by means of a letter dated in April 2002,  
that he was to advise VA as to any other evidence he wanted 
VA to consider, the information he needed to furnish as to 
those records, and the steps VA would undertake to obtain any 
such evidence.  The Board accordingly finds that he was 
advised as to what evidence was needed to establish 
entitlement to the benefits he sought with regard to these 
two issues, and the applicable statutory and regulatory 
criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  It is specifically noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been accorded appropriate VA examination during the 
development of his claim.  The Board further notes that, 
while additional evidence was associated with the claims 
folder subsequent to the issuance of the Supplemental 
Statement of the Case, this evidence did not pertain to 
either hearing or eye impairment.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Increased Ratings

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  The Board notes that the provisions of Fenderson 
v. West, 12 Vet. App. 119 (1999), whereby "staged" ratings 
can be awarded for increased compensation claims resulting 
from an original grant of service connection, are for 
application with regard to both claims for increased ratings 
currently before the Board.  It is also noted that, on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A.  Increased Rating for Conjunctivitis

Service connection for conjunctivitis was granted by the RO 
in May 1996, with a 10 percent rating assigned as of July 29, 
1991, the day following the veteran's last day of service.  
The veteran thereafter indicated disagreement with the amount 
of compensation assigned, and this appeal ensued.  As noted 
above, the holdings of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson, supra, and AB, supra, 
are for application.

The 10 percent rating that has been in effect for 
conjunctivitis since July 29, 1991, is the maximum rating 
that can be assigned for that disability under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018.  A 10 percent rating under 
that diagnostic standard contemplates the manifestation of 
active conjunctivitis, with objective symptoms.  A rating 
greater than 10 percent (in this instance, a 30 percent 
rating) can be assigned for chronic trachomatous 
conjunctivitis, when active, as ascertained by impairment of 
visual acuity.  38 C.F.R. § 4.84a, Diagnostic Code 6017.  

A review of the medical evidence, however, does not indicate 
that at any time since July 29, 1991, has the veteran's 
conjunctivitis been identified as trachomatous in nature.  
Trachoma is "a chronic infectious disease of the conjunctiva 
and cornea...caused by an organism....classified as a strain of 
the bacteria Chlamydia trachomatis."  Dorland's Illustrated 
Medical Dictionary (26th ed.), p. 1382.  This evidence, which 
includes reports of VA examinations conducted in January 1992 
and May 2002, and VA medical records dated in 1993 and 1994, 
is devoid of any finding or diagnosis that would support a 
conclusion that trachomatous conjunctivitis has been 
manifested.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for conjunctivitis at any time since July 29, 1991.

B.  Increased (Compensable) Evaluation for Bilateral Hearing 
Loss

Service connection for bilateral hearing loss was granted by 
the RO in May 1996; a noncompensable (zero percent) 
evaluation was assigned, effective as of July 29, 1991, the 
first day following the veteran's separation from service.  
The veteran thereafter indicated disagreement with the amount 
of compensation assigned, and this appeal ensued.  As noted 
above, the holdings of the Court in Fenderson, supra, and AB, 
supra, are for application.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination testing, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels, from level I for essentially normal 
acuity through level XI for profound 


deafness.  38 C.F.R. § 4.85 (2002), Diagnostic Code 6100.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Table 
VIA, set forth at 38 C.F.R. § 4.85 (2002), provides for means 
of rating hearing impairment when speech discrimination 
testing has not been furnished.  In addition, 38 C.F.R. 
§ 4.86 sets forth the criteria by which exceptional patterns 
of hearing impairment, as identified therein, are evaluated.  
This regulation became effective on June 10, 1999; see 64 FR 
25209, May 11, 1999.  In situations in which a statute or 
regulation has been revised during the course of an appeal, 
the version more favorable to the veteran will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the Schedule and the current regulations in order 
to ascertain which version is most favorable to the veteran, 
if indeed one is more favorable than the other.

Since July 29, 1991, the veteran has been accorded three 
audiometric evaluations.  The report of the first 
examination, which was that conducted by VA in January 1992, 
shows left ear hearing thresholds of 10, 10, 45, and 30 
decibels at 1000, 2000, 3000, and 4000 hertz, respectively, 
for an average pure tone threshold of 24 decibels, with 
speech recognition of 94 percent.  It also shows right ear 
thresholds of 10, 15, 50, and 55 decibels at 1000, 2000, 
3000, and 4000 hertz, respectively, for an average pure tone 
threshold of 33 decibels, with speech recognition of 92 
percent.  Under 38 C.F.R. § 4.85, Table VI, left ear and 
right ear hearing loss are each assigned Level I; under 
38 C.F.R. § 4.85, Table VII, a noncompensable evaluation is 
appropriate.

The report of the second examination, which was a military 
quadrennial medical examination accorded the veteran in 
September 1994, shows that left ear hearing thresholds were 
recorded as 20, 15, 60, and 50 decibels at 1000, 2000, 3000, 
and 4000 hertz, respectively, for an average pure tone 
threshold of 36 decibels, and right ear hearing thresholds as 
5, 15, 60, and 50 decibels at 1000, 2000, 3000, and 4000 
hertz, respectively, for an average pure tone threshold of 33 
decibels.  The report does not reflect that speech reception 
testing was undertaken.  Under 38 C.F.R. § 4.85, Table VIa, 
left ear and right ear hearing loss are again each assigned 
Level I, a degree of bilateral hearing impairment for which 
compensation is not awarded.  38 C.F.R. § 4.85, Table VII.

The report of the third and most recent examination, which 
was that accorded the veteran by VA in May 2002, shows that 
left ear hearing thresholds were recorded as 10, 30, 65, and 
55 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively, for an average pure tone threshold of 40 
decibels, and right ear hearing thresholds as 10, 30, 75, and 
60 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively, for an average pure tone threshold of 44 
decibels.  Speech reception was recorded as 96 percent in 
each ear.  Under 38 C.F.R. § 4.85, Table VI, left and right 
ear hearing loss are each assigned Level I; this degree of 
hearing impairment is noncompensable under 38 C.F.R. § 4.85, 
Table VII.

In brief, the evidence dated subsequent to July 29, 1991, 
does not demonstrate that at any time since that date can a 
compensable evaluation be assigned, under the criteria by 
which service-connected bilateral hearing loss is evaluated 
for rating purposes.

In addition, the regulations that became effective on June 
10, 1999, and which provide for an alternative method by 
which to evaluate hearing loss manifested by exceptional 
patterns of hearing impairment, do not provide the basis for 
the award of a compensable rating as of that date.  Pursuant 
to Green, supra, these regulations are not applicable prior 
to that effective date; accordingly, the question of which 
regulation is more favorable to the veteran is relevant only 
with regard to the May 2002 VA examination.  These 
regulations, however, require the manifestation of either 
threshold levels of at least 55 decibels at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
(38 C.F.R. § 4.86(a)), or a pure tone threshold of 30 
decibels of less at 1000 hertz, and 70 decibels or more at 
2000 hertz (38 C.F.R. § 4.86(b)).  Neither of these criteria 
is satisfied in this case, and the question of which 
regulation is more favorable to the veteran is irrelevant.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss at 
any time since July 29, 1991.  The veteran's claim for a 
compensable evaluation for that disability accordingly fails.


ORDER

An increased rating above 10 percent for conjunctivitis, at 
any time since July 29, 1991, is denied.  An increased 
(compensable) evaluation for bilateral hearing loss, at any 
time since July 29, 1991, is denied.


REMAND

In its October 1998 Remand, the Board, in pertinent part, 
requested that the veteran be scheduled for VA examination 
for the purpose of determining whether he had objective 
indications of chronic disability resulting from undiagnosed 
illness relating to his Persian Gulf War service, or whether 
he had separate and precise illnesses unrelated to such 
service.  The reports of the examinations thereafter accorded 
the veteran, in May 2002 and August 2002, do not contain any 
such findings.  In such instances, the case must be returned 
to the RO for compliance with the Board's prior directive.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, subsequent to the issuance by the RO of a 
Supplemental Statement of the Case (SSOC) in September 2002, 
additional evidence, in the form of private medical records 
dated in October 2001 and October 2002, were submitted.  The 
Board also notes that the report of a VA psychiatric 
examination, referenced in the report of the May 2002 general 
medical examination, is not associated with the claims 
folder; if such an examination was conducted, the report 
thereof must be obtained prior to further action on that 
claim.  Inasmuch as the private medical records, the report 
of a 2002 VA psychiatric evaluation (if that examination was 
conducted), and any examination conducted pursuant to this 
Remand decision have not been considered by the RO, and no 
waiver of such consideration is of record, the case must be 
returned to the RO for readjudication.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should associate with the 
veteran's claims folder the report of a 
VA psychiatric examination held in or 
about May 2002, if such an examination 
was in fact undertaken.

2.  The RO should schedule the veteran 
for the appropriate VA examinations for 
the purpose of addressing the nature of 
the disabilities for which service 
connection is being sought.  The RO 
should forward the entire claims file, 
along with a copy of 38 C.F.R. § 3.317 
(2002), to the examining physicians, so 
that they may ascertain whether the 
veteran's various symptoms are part of 
separate disease entities, or whether a 
medical relationship exists between the 
claimed symptoms and his Persian Gulf 
service.  After each examiner has 
reviewed the claims file and the 
pertinent regulations, he or she should 
provide a specific opinion as to whether 
the veteran has objective indications of 
chronic disability resulting from an 
undiagnosed illness related to his 
Persian Gulf War service, or whether he 
has separate and precise illnesses 
unrelated to his military service in the 
Persian Gulf.  Each examining physician 
should also indicate (as it pertains to 
the particular examination conducted) 
whether it is as likely as not that the 
veteran's claimed psychiatric, back, 
nasal, skin, headache, and joint 
disorders, as appropriate, are 
etiologically related to any complaints, 
treatment, or diagnosis reflected in his 
service medical records.  Each examiner 
should include a discussion of the 
pertinent medical history, including the 
approximate date of onset of each 
particular disorder.  Each examiner 
should also discuss any other affirmative 
evidence that would indicate that the 
veteran is not suffering from an 
undiagnosed illness.  

All tests and additional examination 
deemed necessary by each examining 
physician are to be accomplished at this 
time.  The RO is to ensure that all 
reports generated from this Remand are 
associated with the veteran's claims 
file, and that all attempts to schedule 
the veteran for all examinations and 
testing pursuant to this Remand are 
documented, and that such documentation 
is also associated with the claims file.

3.  Following completion of the above, 
the RO is to review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Specific attention should be directed to 
the examination reports to ensure that 
each is in compliance with the directives 
of this Remand.  If a report is deficient 
in any manner, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall, 
supra.

4.  Thereafter, the RO should review the 
claims on appeal, and determine whether 
service connection can now be granted for 
any or all of those claims.  If the 
decision remains in whole or in part 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



